Grant F. Adamson Chief Governance Officer May 12, 2010 Via EDGAR and Telecopier – (703) 813-6963 Mr. Jay Williamson U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, DC 20549-0405 Re: Temple-Inland Inc. Form 10-K for Fiscal Year Ended January 2, 2010 Filed February 23, 2010 File No. 001-08634 Schedule 14A Filed March 23, 2010 Dear Mr. Williamson: We received the comments on the referenced filings from the staff of the Division of Corporation Finance contained in the letter dated May 11, 2010, from John Reynolds to Doyle Simons.As mentioned to you, because of travel schedules for some of our personnel involved in preparing our response, we would appreciate additional time to respond to the comments.We will respond no later than May 31, 2010, which I understand is acceptable to you. We appreciate your consideration in this matter.If you should have any questions or comments regarding this matter or need any additional information, please feel free to contact me. Very truly yours, /s/ Grant F. Adamson Grant F. Adamson cc:Doyle R. Simons 1300 S. MoPac Expy., 3rd FloorAustin, Texas 78746512.434.3745Fax 512.434.8180
